Citation Nr: 1204973	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-33 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a colon and digestive disorder.

2. Entitlement to service connection for recurrent tinnitus.

3. Entitlement to service connection for a lumbar spine disorder, claimed as a back condition.

4. Entitlement to service connection for a bilateral knee disorder.

5. Entitlement to service connection for a bilateral shoulder disorder.

6. Entitlement to service connection for residuals of thyroid cancer.

7. Entitlement to service connection for a sleep disorder, to include sleep apnea, as secondary to residuals of thyroid cancer.

8. Entitlement to service connection for an acquired psychiatric disorder manifested by symptoms of irritability as secondary to residuals of thyroid cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant testified before the undersigned Acting Veterans Law Judge at a June 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

The Board notes that in a May 2011 brief in lieu of VA Form 646, the Veteran's representative noted the Veteran experienced a displaced tracheal air column during active service.  It appears the Veteran's representative is seeking to file an informal claim of service connection for this disability.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for residuals of thyroid cancer, a sleep disorder, and a psychiatric disorder manifested by symptoms of irritability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent evidence of record fails to indicate the Veteran has been diagnosed with a chronic colon and/or digestive disorder at any point during the appeal period.

2. Recurrent tinnitus was not manifested in active service, and any current tinnitus is not otherwise etiologically related to such service.

3. A lumbar spine disorder was not manifested in active service or within one year of service discharge, and any current lumbar spine disability is not otherwise etiologically related to such service.

4. A bilateral knee disorder was not manifested in active service or within one year of service discharge, and any current lumbar spine disability is not otherwise etiologically related to such service.

5. A bilateral shoulder disorder was not manifested in active service, and any current lumbar spine disability is not otherwise etiologically related to such service.



CONCLUSIONS OF LAW

1. A chronic colon and digestive disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2. Recurrent tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3. A lumbar spine disorder was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2011).

4. A bilateral knee disorder was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2011).

5. A bilateral shoulder disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decisions in February and October 2008.  The RO's May, July and November 2007 notice letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  The Veteran was also informed that a disability rating and effective date would be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Finally the letter advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was provided a VA examination in August 2007 with respect to his claim for recurrent tinnitus.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds this examination is adequate for the purposes of dertermining service connection, as it involved a review of the Veteran's pertinent medical history and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examination was not provided in conjunction with the Veteran's other service connection claims, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2011).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that he suffers from a colon and digestive disorder, a lumbar spine disorder and bilateral shoulder and knee disorders that are etiologically related to his active service.  As he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  As such, VA is not required to provide a VA examination in conjunction with the instant claims.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496.

In addition, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

Colon and Digestive Disorder

The Veteran maintains he suffers from a colon and digestive disorder that began while he was on active duty.  However, the Board notes there is no competent medical evidence that he is currently diagnosed with a chronic colon and/or digestive disorder at any point during the current appeal.  

The Board does not contest the Veteran's assertion that he suffered from stomach troubles during his period of active service.  Further, the Board acknowledges that he currently suffers from symptoms of digestive discomfort, abdominal pain and occasional rectal bleeding.  However, competent the evidence of record, to include VA and private treatment records and the results of an April 2007 colonoscopy, fail to indicate a competent diagnosis of a chronic colon and/or digestive disorder.  In this regard, the Board observes the results of an April 2007 colonoscopy submitted by the Veteran indicate findings of melanosis coli (an abnormal discoloration of the lining of the colon caused by the use of laxatives) and a benign polyp that was subsequently removed.  However, no chronic condition was diagnosed. 

Without a current diagnosis of a chronic disability, the Board cannot grant service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

In sum, the Board finds that there is no competent evidence of a current diagnosis of a chronic colon and/or digestive disorder.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he currently suffers from such a disorder, and all evidence included in the record weighs against granting the Veteran's claim of service connection for this disability.  See 38 U.S.C.A. § 5107 (West 2002).

Recurrent Tinnitus, Lumbar Spine, Bilateral Shoulder and Bilateral Knee Disorders

The Veteran maintains that he currently suffers from recurrent tinnitus and a lumbar spine, bilateral shoulder and bilateral knee disabilities as a direct result of his active service.  Specifically, he asserts that he experiences ringing in his ears from exposure to "constant noise" with no ear protection, and back, shoulder and knee disabilities due to general wear and tear caused by lifting and pulling in performing his duties as a fuel specialist.

While the evidence reveals that the Veteran currently suffers from recurrent tinnitus, degenerative disc and joint disease of the lumbar spine, degenerative joint disease of the bilateral knees, and bilateral shoulder pain caused by cervical radiculopathy, the competent, probative evidence of record does not etiologically link the Veteran's current disabilities to his service or any incident or disorder incurred therein.  With regards to direct service connection, service treatment records are absent complaints, findings or diagnoses of any disorders of the lumbar spine, bilateral shoulders or bilateral knees during service.  In fact, the Veteran testified at the June 2011 hearing that he was not treated for any such disability in service.  See June 2011 Board hearing transcript at 8-9.  In addition, an August 1971 Report of Medical History, completed and signed by the Veteran prior to service discharge, indicates the Veteran denied a history of ear trouble or hearing loss and painful shoulders, back or knees.  Finally, during the August 1971 clinical examination for separation from service, the Veteran's ears, upper and lower extremities, spine and musculoskeletal system were evaluated as normal.  

The Board acknowledges the Veteran's testimony that he experienced from ringing in his ears, and back, shoulder and knee pain, in service.  However, for the reasons discussed below, the Board finds these statements are not credible.  Thus, there is no medical evidence that shows the Veteran suffered from tinnitus, or chronic disorders of the lumbar spine, shoulders or knees during service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247; see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the Veteran has current diagnoses of tinnitus, degenerative disc and joint disease of the lumbar spine, degenerative joint disease of the bilateral knees and bilateral shoulder pain due to cervical radiculopathy, as well as assertions of acoustic trauma and "wear and tear" on his joints in service.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and military service.

In this case, there is no competent medical opinion establishing an etiological link between the Veteran's current disabilities and an event or occurrence in service.  The Board acknowledges that the Veteran himself has claimed that his current disabilities are the result of active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu, 2 Vet. App. 492.  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain or ringing in his ears; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board has also considered whether service connection is warranted based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  In this regard, the Board acknowledges the Veteran's testimony that he experienced ringing in his ears and back, shoulder and knee pain in service, and has suffered from these symptoms since separation from service.  See June 2011 Board hearing transcript.  Initially, the Board also acknowledges the Veteran is competent to report such symptomatology.  See Davidson, 581 R.3d 1313.  However, in evaluating the Veteran's assertions of in-service symptomatology, as well as a continuity of symptomatology since, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether statements and evidence submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

At critical issue in the instant case is the Veteran's credibility.  In its review of the record, the Board is mindful of inconsistencies between the Veteran's statements and the evidence of record.  For instance, as noted above, the Veteran contends he was experienced ringing in the ears and back, knee and shoulder pain in service.  However, the Board again observes the Veteran himself denied a prior history of any ear trouble, painful shoulders, back trouble of any kind, and a "trick" or locked knee at service discharge.  See August 1971 Report of Medical History.  In addition, at an August 2007 VA audiological examination, the Veteran reported a medium-pitched ringing that began five years prior.  Finally, private treatment records indicate the Veteran first complained of back pain in December 1995 after twisting it at work, and April 1999 records notes his knees were then negative.

As a fact-finding matter, the Board finds serious questions about the consistency, timing and accuracy of the Veteran's account to raise serious credibility issues with his statements and assertions regarding in-service symptomatology and a continuity of symptomatology since.  In this regard, the Board finds it reasonable to believe the Veteran would have complained of such chronic pain at service discharge, or would have reported such a history to his medical providers as he sought medical treatment.  Because of the inconsistent, contradictory nature of the Veteran's statements and the evidence of record, the Board finds that they are not credible with respect to the onset and continuity of symptomatology regarding tinnitus and lumbar spine, bilateral shoulder and bilateral knee disabilities.  Accordingly, the Board finds that there is no credible evidence to support a finding that the Veteran suffered from any of these disabilities continuously since active service.

In addition, as the Veteran's degenerative joint disease of the lumbar spine and/or bilateral knees was not manifest to a compensable degree within one year of the Veteran's separation from service, service connection may not be presumed.  See 38 C.F.R. §§ 3.307 , 3.309(a).


Finally, as noted above, the Veteran was provided a VA examination in August 2007 for his recurrent tinnitus.  Following a review of the claims file, and interview and physical examination of the Veteran, the VA examiner opined that it is less likely as not that his current tinnitus is etiologically related to in-service noise exposure.  In this regard, the VA examiner noted the Veteran's reported onset of ringing in the ears as five years prior and a positive history of civilian, post-service noise exposure.  

In sum, the Board finds that there is no evidence of a chronic lumbar spine, bilateral shoulder, bilateral knee disabilities, or recurrent tinnitus in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disabilities and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion in support of his claim, and the Board has found the Veteran's assertions of a continuity of symptomatology to be not credible.  In addition, the facts of this case do not warrant presumptive service connection for the Veteran's arthritis, because this condition did not manifest to a degree of 10 percent within one year of his discharge from active service.  Finally, a VA examiner has opined that the Veteran's current tinnitus is less likely as not etiologically related to his active service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for recurrent tinnitus and lumbar spine, bilateral shoulder and bilateral knee disabilities, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for a colon and digestive disorder is denied.

Service connection for recurrent tinnitus is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a bilateral shoulder disorder is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

The Veteran asserts service connection for residuals of thyroid cancer is warranted as directly related to active service.  Specifically he contends that exposure to jet fuel and low dose radiation from missile sites caused his thyroid cancer, which was treated in approximately 2001.  He also contends that service connection for a psychiatric disorder manifested by symptoms of irritability and a sleep disorder is warranted as secondary to thyroid cancer because these conditions are side effects of his medication for this condition.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in different ways, which have been outlined by the Court.  See Davis v. Brown , 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).

Pertinent to the instant case, if a Veteran was exposed in service to ionizing radiation and, after service, developed any cancer within a period specified for each by law, then the Veteran's claim is referred to the Under Secretary for Benefits who must determine, based on the extent of exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

In the instant case, the Veteran has been diagnosed with thyroid cancer, a disease listed under 38 C.F.R. § 3.311(b)(2).  Pursuant to 38 C.F.R. § 3.311, when a claimant contends that a radiogenic disease, which first became manifest after service though not to a compensable degree within any other applicable presumptive period, is the result of exposure to ionizing radiation in service, an assessment is made as to the size and nature of the radiation dose.  38 C.F.R. § 3.311(a).  A "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes most forms of cancer.  38 C.F.R. § 3.311(b)(2).  Except as otherwise provided, the radiogenic disease must become manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  If these threshold requirements are met, an assessment as to the size and nature of the radiation dose must be made.  38 C.F.R. § 3.311(a)(1).  

In order to do so, the RO must request dose information as provided by 38 C.F.R. § 3.311(a)(2).  38 C.F.R. § 3.311(a)(2)(iii) requires that, in claims not based upon participation in atmospheric nuclear testing or Hiroshima and Nagasaki occupation, dose data normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), service treatment records and other records which may contain information pertaining to radiation exposure in service.  All such records must then be forwarded to the Under Secretary for Health, who will be responsible for the preparation of a dose estimate.  38 C.F.R. § 3.311(a)(2)(iii).  Finally, if exposure to ionizing radiation is identified, the Veteran's claim must then be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

In short, according to the medical records, the Veteran has a radiogenic disease within the meaning of 38 C.F.R. § 3.311(b)(2) and it manifested more than five years after alleged exposure.  Further, the Veteran has contended that his thyroid cancer was the result of ionizing radiation exposure.  These facts are sufficient to trigger the obligation to obtain a radiation dose estimate under 38 C.F.R. § 3.311(a)(1).  

In the instant case, the RO requested DD Form 1141 and any other records related to radiation exposure, and was informed no such records exist.  See May 2008 records request with June 2008 response.  However, the claims file was not referred to the Under Secretary for health for preparation of a dose estimate as required by 38 C.F.R. § 3.311(a)(2)(iii).  As such, the Board must remand the instant case.  On remand, the Veteran's claims file should be forwarded to the Under Secretary for Health for a radiation dose estimate and, if radiation exposure is identified, to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

Finally, the Board notes the Veteran's claims of service connection for an acquired psychiatric disorder and a sleep disorder are impacted by the outcome of his claim for entitlement to service connection for thyroid cancer and therefore, these service connection claims are inextricably intertwined.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Veteran's service connection claims must be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's personnel records and other pertinent documents to the VA Under Secretary for Health for a dose estimate, in accordance with 38 C.F.R. § 3.311(a)(2)(iii) (2011).

2. If it is determined the Veteran was exposed to ionizing radiation, forward the Veteran's claim to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c) (2011).

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


